In the
 United States Court of Appeals
               For the Seventh Circuit
                          ____________

No. 02-2931
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                 v.

ABDUL RAIMI MAMAH,
                                            Defendant-Appellant.
                          ____________
            Appeal from the United States District Court
       for the Northern District of Illinois, Eastern Division.
        No. 00 CR 396—Charles P. Kocoras, Chief Judge.
                          ____________
    ARGUED JANUARY 29, 2003—DECIDED JUNE 11, 2003
                    ____________


 Before COFFEY, EASTERBROOK, and KANNE, Circuit
Judges.
  KANNE, Circuit Judge. Abdul Mamah, a Ghanaian
immigrant, was charged with one count of possession with
intent to distribute in excess of 100 grams of heroin in vio-
lation of 21 U.S.C. § 841(a)(1). At trial Mamah sought to
introduce testimony from two expert witnesses in support
of his claim that the confession he gave to the FBI after his
arrest was false. The district court ruled the testimony of
both experts inadmissible, and a jury subsequently found
Mamah guilty. On appeal Mamah argues that the court ex-
cluded his expert witnesses in violation of Federal Rule of
Evidence 702. We affirm.
2                                                No. 02-2931

  In May 2000 Mamah told Falilat Giwa that he planned to
travel to Chicago, Illinois, to engage in a narcotics transac-
tion. Unbeknownst to Mamah, Giwa was a confidential in-
formant for the FBI and was taping their telephone conver-
sation on instructions from Special Agent Thomas Wilson.
  Mamah subsequently flew from Tulsa, Oklahoma, to
Chicago to meet Giwa and checked into a hotel. When Giwa
arrived at the hotel to buy narcotics from Mamah, she was
accompanied by Agent Wilson and several other FBI agents.
Because Agent Wilson was apprehensive about allowing
Giwa to enter Mamah’s hotel room alone, Giwa phoned
Mamah to request that he meet her in the lobby. When
Mamah refused, Agent Wilson left the hotel to obtain a
search warrant while Agent John Schulte remained behind
to monitor the exits in case Mamah attempted to leave.
After an hour, Agent Schulte observed Mamah step from an
elevator into the lobby and approached him. After identify-
ing himself as an FBI agent, Agent Schulte obtained
Mamah’s consent to search his hotel room. During their
search, agents discovered $5000 in currency wrapped in
newspaper and a plastic bag containing 300 grams of heroin
hidden behind the drapes.
  Mamah was arrested and taken to the FBI office in
downtown Chicago, where he received Miranda warnings
and agreed to an interview. Mamah initially denied knowl-
edge of the heroin recovered from his room but eventually
admitted his guilt in a statement that Agent Wilson tran-
scribed and Mamah signed.
  Part of Mamah’s defense was his claim that he falsely
confessed. Before trial Mamah had moved the court to ad-
mit the expert testimony of Dr. Deborah Pellow, an anthro-
pologist, and Dr. Richard Ofshe, a sociologist. According to
Mamah’s filings, Dr. Pellow, a specialist in the culture of
Ghana, would testify that behaviors adopted by Ghanaians
in response to living under a military regime could lead
No. 02-2931                                               3

them to make false confessions when confronted by law en-
forcement authorities. Dr. Ofshe, a sociologist who has pub-
lished extensively on the phenomenon of false confessions,
would explain how certain interrogation techniques can
lead innocent suspects to falsely confess.
  The district court concluded that the proposed testimony
of both Dr. Pellow and Dr. Ofshe was unreliable and thus
inadmissible under Rule 702. The court reasoned that nei-
ther Dr. Pellow nor Dr. Ofshe was a clinical psychologist
qualified to assess Mamah’s susceptibility to the interroga-
tion techniques used by the FBI agents. The court had ad-
ditional concerns about Dr. Pellow’s testimony. First, the
court noted that Mamah had been living in the United
States since 1984, more than enough time to have learned
the difference between Ghanaian and American law-en-
forcement practices. Further, since Mamah claimed that he
had been detained and beaten while still living in Ghana,
the court viewed the relevance of Dr. Pellow’s testimony as
dependent upon similarities between this incident and the
FBI agents’ interview of Mamah. But, the court noted,
Mamah had not accused the FBI agents of engaging in tac-
tics similar to those purportedly common in Ghana, and so
any mention of Mamah’s mistreatment at the hands of
Ghanaian authorities would be overly prejudicial and con-
fusing to the jury.
  At trial Agent Wilson testified that Mamah had received
Miranda warnings and then signed a waiver form before
dictating his confession. Agent Wilson asserted that he
went over the statement with Mamah line by line before
Mamah signed it. Mamah testified that Agent Wilson had
used abusive language during the interview and warned
Mamah that he would get life imprisonment and never see
his children again unless he cooperated. According to
Mamah, his oral statement did not correspond to the
written statement, which, at the agents’ direction, he had
signed without reading. Mamah testified that he had no
idea how the heroin came to be in his hotel room.
4                                                No. 02-2931

  Mamah’s sole contention on appeal is that the district
court erred in finding the expert testimony of Dr. Pellow
and Dr. Ofshe inadmissible under Rule 702 and Daubert v.
Merrell Dow Pharmacueticals, 509 U.S. 579 (1999). We
begin our analysis by looking at the actual text of Rule 702,
which was amended in 2000 in response to Daubert and
Kumho Tire Company v. Carmichael, 526 U.S. 137 (1999).
See Fed. R. Evid. 702 advisory committee’s note. The new
Rule 702 lists three criteria for courts to consider when de-
termining the admissibility of expert testimony. See United
States v. Conn, 297 F.3d 548, 556-57 (7th Cir. 2002); Ueland
v. United States, 291 F.3d 993, 997 (7th Cir. 2002). The first
of these is that the expert’s opinions be “based upon
sufficient facts or data,” and neither Dr. Pellow’s nor Dr.
Ofshe’s proposed testimony met this requirement.
  Mamah argues that excluding the testimony of Dr. Pellow
and Dr. Ofshe was tantamount to a statement that social
science can never form the basis of expert testimony. We ac-
knowledge that social scientists frequently testify as ex-
perts, and their opinions are “an integral part of many
cases.” United States v. Hall, 93 F.3d 1337, 1342 (7th Cir.
1996). But whether social science studies can ever be a
proper foundation for an expert’s opinion is not the issue
here. The issue is whether these social science studies, the
research of these experts, sufficiently supported the expert
opinions Mamah wanted to present to the jury—and they
did not. Cf. Gen. Elec. Co. v. Joiner, 522 U.S. 136, 144
(1997) (“[W]hether animal studies can ever be a proper
foundation for an expert’s opinion was not the issue. The
issue was whether these experts’ opinions were sufficiently
supported by the animal studies on which they purported to
rely.”).
  Mamah contends that the district court disregarded Dr.
Pellow’s and Dr. Ofshe’s impressive educational back-
grounds and professional accomplishments in ruling their
No. 02-2931                                                   5

testimony inadmissible. In doing so, Mamah is conflating
subpart (1) of Rule 702, the requirement for “sufficient facts
and data,” with subpart (2) of Rule 702, the necessity for “a
reliable foundation in principles and method.” See Micron
Chem., Inc. v. Lextron, Inc., 317 F.3d 1387, 1392 (Fed. Cir.
2003). Whether or not Dr. Pellow and Dr. Ofshe grounded
their work in sound social science principles and methods,
the court still needed to satisfy itself that their work yielded
facts and data sufficient to support their proposed testi-
mony. As we have observed, “experts’ opinions are worth-
less without data and reasons.” Kenosha v. Heublein, 895
F.2d 418, 420 (7th Cir. 1990); see also Elliott v. CFTC, 202
F.3d 926, 934 (7th Cir. 1998).
   It is critical under Rule 702 that there be a link between
the facts or data the expert has worked with and the con-
clusion the expert’s testimony is intended to support. See
Gen. Elec., 522 U.S. at 146 (“A court may conclude that
there is simply too great an analytical gap between the data
and the opinion proffered.”). The court is not obligated to
admit testimony just because it is given by an expert. Id.
(“[N]othing in either Daubert or the Federal Rules of
Evidence requires a district court to admit opinion evidence
which is connected to existing data only by the ipse dixit of
the expert.”). The problem with the proposed testimony in
this case does not lie in the quality of Dr. Pellow’s and Dr.
Ofshe’s research. Rather the problem is the absence of an
empirical link between that research and the opinion that
Mamah likely gave a false confession. See id.
  Mamah argues that Dr. Pellow would have testified that
what he experienced in Ghana predisposed him to manipu-
lation and intimidation during his interrogation by FBI
agents. Such an opinion, however, would fall outside the
scope of Dr. Pellow’s work, which concentrates upon
Ghanaian culture. Dr. Pellow’s testimony may have been
useful in answering questions about how a repressive mili-
6                                                No. 02-2931

tary regime shapes Ghanaian behavioral patterns, but
those questions were not pertinent here because the inter-
rogation in this case did not occur in Ghana and Mamah
has not lived in Ghana since 1984.
   Dr. Pellow’s expertise is limited to the cultural practices
of Ghanaian nationals living in Ghana; she has no basis for
extrapolating this conclusion to Mamah, a Ghanaian ex-
patriot. Had she offered an empirical study demonstrating
that Ghanaian ex-patriots who have lived in the United
States for more than ten years are unusually likely to give
false confessions, then perhaps she could have established
this link. But Dr. Pellow did not have at her disposal suf-
ficient facts and data to support the proposition that
Mamah’s cultural background might have induced him to
give a false confession.
  Dr. Ofshe’s testimony was inadmissible for similar
reasons. He could testify that false confessions do occur, but
he could not establish that Mamah was interrogated under
circumstances that could produce a false confession. With-
out an indication that Mamah was unusually susceptible to
the FBI agents’ methods of interrogation, Dr. Ofshe could
not connect his research to the particulars of Mamah’s case.
Had Dr. Ofshe been able to testify that an individual who,
like Mamah, is subjected to coercive interrogation tactics on
one occasion will give a false confession on a second occa-
sion when he is not subjected to coercive interrogation tac-
tics, then perhaps his proffered testimony would have sur-
vived Rule 702. But the facts and data that Dr. Ofshe
disclosed before trial in his expert report did not support
such an opinion.
                                                  AFFIRMED.
No. 02-2931                                          7

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—6-11-03